 1

 2

 3

 4

 5

 6                          IN THE UNITED STATES DISTRICT COURT

 7                       FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    LEON CODY, et al.,                              No. 2:19-CV-2383-JAM-DMC
10                      Plaintiffs,
11           v.                                       ORDER
12    CALIFORNIA SUPERIOR COURT IN
      AND FOR TRINITY COUNTY, et al.,
13
                        Defendants.
14

15

16                 Plaintiffs, who are proceeding pro se, bring this civil action. Pursuant to 28 U.S.C.

17   § 455(a), the undersigned hereby recuses himself from this action.

18                 Accordingly, IT IS HEREBY ORDERED that:

19                 1.      Plaintiffs’ motion for recusal (ECF No. 8) is granted;

20                 2.      The Clerk of the Court is directed to randomly assign this case to another

21   Magistrate Judge for all further proceedings and make the appropriate adjustment in the

22   assignment of civil cases to compensate for this reassignment; and

23                 3.      All hearing dates currently set before the undersigned are vacated.

24

25   Dated: January 10, 2020
                                                          ____________________________________
26                                                        DENNIS M. COTA
27                                                        UNITED STATES MAGISTRATE JUDGE

28
                                                      1
